As filed with the Securities and Exchange Commission on August 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION NUMBER 333-180542 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION NUMBER 333-41736 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION NUMBER 333-76611 UNDER THE SECURITIES ACT OF 1933 FIRST M&F CORPORATION (Exact Name of Registrant as Specified in its Charter) Mississippi (State or Other Jurisdiction of Incorporation or Organization) 64-0636653 (I.R.S. Employer Identification Number) 134 West Washington Street Kosciusko, Mississippi 39090 (662) 289-5121 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) John G. Copeland Chief Financial Officer 134 West Washington Street Kosciusko, Mississippi 39090 (662) 289-5121 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copy To: Craig N. Landrum J. Andrew Gipson Jones Walker LLP 190 E. Capitol Street, Suite 800 Jackson, Mississippi 39201 (601) 949-4789 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company ý (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION These Post-Effective Amendments relate to the following Registration Statements on Form S-3 (the “Registration Statements”), filed by First M&F Corporation, a Mississippi corporation (the “Company”) with the Securities and Exchange Commission: • Registration No. 333-180542 filed on Form S-3 on April 12, 2012, which registered on a delayed or continuous basis the offering of 1) a Warrant (“Warrant”) to puchase shares of the Company’s common stock, $5.00 par value (“Common Stock”), 2) 513,113 shares of Common Stock underlying the Warrant, and 3) 37,800,000 shares of Common Stock; • Registration No. 333-41736 filed on Form S-3 on July 17, 2000, which registered for resale by selling securitholders 124,326 shares of Common Stock; and • Registration No. 333-76611 filed on Form S-3D on April 20, 1999, which registered the offering of 100,000 shares of Common Stock through the Company’s Dividend Reinvestment and Stock Purchase Plan. On February 6, 2013, the Company entered into an Agreement and Plan of Merger with Renasant Corporation, a Mississippi corporation (“Renasant”), pursuant to which the Company will merge with and into Renasant (the “Merger”), with Renasant continuing as the surviving corporation following the Merger. In connection with the pending Merger, the Company has terminated all offerings of its securities pursuant to its existing registration statements, including offerings pursuant to the Registration Statements. Accordingly, the Company is filing these Post-Effective Amendments to the Registration Statements pursuant to Rule 478 under the Securities Act of 1933, as amended, to hereby terminate the effectiveness of the Registration Statements and to remove from registration any of the securities registered for issuance under the Registration Statements that remain unsold under the above listed Registration Statements as of the filing date of these Post-Effective Amendments. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused these Post-Effective Amendments to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Kosciusko, state of Mississippi, on this 30th day of August, 2013. FIRST M&F CORPORATION By: /s/ Hugh S. Potts Hugh S. Potts, Jr. Chief Executive Officer By: /s/ John G. Copeland John G. Copeland Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, these Post-Effective Amendments to theRegistration Statements have been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Hugh S. Potts, Jr. Director and CEO Hugh S. Potts, Jr. (Principal Executive Officer) August 30, 2013 /s/ John G. Copeland Chief Financial Officer August 30, 2013 John G. Copeland (Principal Financial Officer and Principal Accounting Officer) /s/ Scott M. Wiggers Director August 30, 2013 Scott M. Wiggers /s/ Hollis C. Cheek Lead Director August 30, 2013 Hollis C. Cheek /s/ Jon A. Crocker Director August 30, 2013 Jon A. Crocker /s/ James D. Frerer Director August 30, 2013 James D. Frerer /s/ Julie B. Taylor Director August 30, 2013 Julie B. Taylor /s/ John Clark Love, III Director August 30, 2013 John Clark Love, III /s/ Eddie J. Briggs Director August 30, 2013 Eddie J. Briggs /s/ Lawrence D. Terrell Director August 30, 2013 Lawrence D. Terrell /s/ Otho E. Pettit, Jr. Director August 30, 2013 Otho E. Pettit, Jr. /s/ Samuel B. Potts Director August 30, 2013 Samuel B. Potts /s/ Michael K. Heidelberg Director August 30, 2013 Michael K. Heidelberg /s/ Lawrence D. Terrell, Jr. Director August 30, 2013 Lawrence D. Terrell, Jr. /s/ Jeffrey B. Lacey Director August 30, 2013 Jeffrey B. Lacey /s/ James I. Tims Director August 30, 2013 James I. Tims
